 1
 2                              UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4
 5   UNITED STATES OF AMERICA,                              Case No.: 2:19-cr-00009-APG-NJK
 6                           Plaintiff,                                    Order
 7   v.                                                               (Docket No. 35)
 8   RAYMOND LLOYD GROGINS,
 9                           Defendant.
10         Pending before the Court is the United States’ motion to continue the evidentiary hearing
11 currently set, after two continuances, for September 18, 2019. Docket No. 35. The motion, filed
12 at 5:48 p.m. on the Friday night prior to the hearing, submits that the United States “only recently
13 learned” that an essential witness is unavailable on the date of the evidentiary hearing and requests
14 a continuance to the week of September 30, 2019. See id. The United States asks the Court to
15 either continue the hearing or to allow it to bifurcate the hearing for the purpose of putting the
16 officer on the stand. Id. at 2-3.
17         In response, Defendant correctly notes that the September 18, 2019 hearing has been set
18 since August 2, 2019, and that the date for the hearing was continued twice prior to that setting.
19 Docket No. 37 at 1-2. Defendant submits that the parties have had notice of the date of the hearing
20 for 48 days and, yet, the United States did not become aware of the unavailability of its witness
21 until less than a week before the hearing date. Id. at 2. Defendant further submits that he is
22 prepared to proceed with the hearing on September 18, 2019; however, if the motion is granted,
23 he requests that the hearing be held on one date with all witnesses available to testify. Id.
24         The Court shares Defendant’s concerns. The Court cannot discern why it took the United
25 States over one month to determine that its witness will be out of the country on a pre-planned trip
26 on the day of the scheduled evidentiary hearing. Nonetheless, in the interest of justice, the Court
27 will GRANT the United States’ request, Docket No. 35, on this one occasion and continue the
28 evidentiary hearing. The evidentiary hearing in this matter is continued to October 7, 2019, at 9:30

                                                     1
 1 a.m. The Court will allow the parties to file any request to continue this hearing, until September
 2 20, 2019. After that date, the Court will not entertain any requests to continue the evidentiary
 3 hearing.
 4         IT IS SO ORDERED.
 5         DATED: September 16, 2019.
 6
 7
 8                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
